Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 7/08/2021.
2.	Claims 1-11, 13, and 17-18 are pending.
Response
3.	The examiner withdraws 35 USC 102(a)(2), and 35 USC 112(b) rejections (4/15/2021) based on Limbacher et al., due to applicant’s amendments.
Reason for allowance
4.	Per independent claims 1, and 4: While the closest art of record of Limbacher et al., suggests several claimed features of a structure of a system for setting a driving mode of a vehicle which is driven by at least one electric machine, wherein the driving mode is provided with a coasting mode and a recuperation mode which comprises different levels 
Limbacher et al., fail to disclose where one might enter a coasting mode directly from recuperation mode via a driver’s input.
 It is for this reason that the applicant claimed invention defines over above prior art of record.
5.	Dependent claims 2-3, 5-11, 13, 17-18 are allowed because they incorporate above allowable limitation from their parent claims 1, and 4.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Claims 1-11, 13, and 17-18 are allowed.
8.	The attached cited prior art have similar claimed subject matter.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:00 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662